UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22077 Prospector Funds, Inc. (Exact name of registrant as specified in charter) 370 Church St., Guilford, CT 06437 (Address of principal executive offices) (Zip code) Prospector Partners Asset Management, LLC, 370 Church St., Guilford, CT 06437 (Name and address of agent for service) (203) 458-1500 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2009 Date of reporting period:December 31, 2009 Item 1. Report to Stockholders. Prospector Capital Appreciation Fund Prospector Opportunity Fund Annual Report www.prospectorfunds.com December 31, 2009 PROSPECTOR FUNDS, INC. February 1, 2010 To the Shareholders of the Prospector Capital Appreciation Fund and Prospector Opportunity Fund: 2009 was a pretty darn good year, despite interest rates near zero and a decade of less than zero stock market returns. It just never felt that good.In painful 2008, there was no place to hide; nearly every asset class – and a huge preponderance of individual securities – had miserable declines. In 2009, all that reversed.Despite these gains, most investors, individuals and professionals remain significantly underwater due to the fact that consecutive returns of minus 50 percent and plus 50 percent generate an unpleasant combined minus 25 percent.Nevertheless, for those not constrained by poor balance sheets, faint-hearted regulators or their own queasy stomachs, 2009 was very good indeed. Performance The Prospector Capital Appreciation Fund gained 30.74% for the year ended December 31, 2009 bringing the average annual return since inception (September 28, 2007) to -1.99%.The Prospector Opportunity Fund was up 26.10% for the year ended December 31, 2009 resulting in an average annual return of 0.91% since inception (September 28, 2007).This compares to the S&P 500 Index, the Russell 2000 Index, and the Russell Midcap Index which were up 26.46%, 27.17% and 40.48% for the same one year and -11.03%, -9.65% and -9.85% since the funds’ inception on 9/28/07, respectively. The unmanaged S&P 500, Russell 2000, and Russell Midcap indices need to rise from their current levels (as of December 31, 2009) by 37%, 29%, and 32%, respectively to reach their September 30, 2007 levels; while the Capital Appreciation Fund needs less than 5% and the Opportunity Fund has already recovered. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-734-7862. The Fund imposes a 2.00% redemption fee on shares held for less than 60 days. The Funds’ net expense ratios are 1.50% while the gross expense ratios are 3.52% for the Prospector Capital Appreciation Fund and 4.13% for the Prospector Opportunity Fund. Performance data does not reflect the redemption fee. If it had, return would be reduced. Portfolio Highlights – Capital Appreciation Fund The majority of full-year and fourth-quarter top contributors had one thing in common – they hurt us in 2008.While Domtar, Nexen, DuPont, Calpine, Meredith, Post Properties and Tootsie Roll all recovered nicely, they don’t deserve excessive praise. However, we are maintaining these positions, anticipating eventual significant profits from our purchase price.We are also maintaining major positions in Cimarex Energy and CMS which have been real winners since purchase. Contributors, such as Mead Westvaco, Huntsman Chemical and Petro Canada, have been profitably eliminated. Other eliminations include Conseco, Eastman Kodak, and the common stocks of Cabot and Hewlett Packard.Happily, all these were profitable, although the first two in particular engendered “anxious moments.” 1 PROSPECTOR FUNDS, INC. Recycling sales proceeds into attractive new positions has been challenging, largely due to the strong market uptrend.Allegheny Energy common (an electric utility) and the convertible bond of USEC (a nuclear fuel supplier) were our largest 4Q purchases.Smaller common stock positions established included Comcast, Telephone and Data Systems, and Sara Lee.Trinity Industries and Penn Virginia were convertible initiations. Generally we are moving the portfolio to a higher quality focus, both in asset mix and within the common stock holdings.So far this has modestly hurt our results and our glacial speed has been appropriate. Portfolio Highlights – Opportunity Fund In many ways the rally from March through December 2009 was a mirror image of the market decline of the prior eight month period from July 2008 through February 2009, just on a half scale.During the 2009 rally, the weaker the balance sheet and the more cyclical the revenue stream, the better the underlying equity performed.As confirmation, the high yield bond market and the leveraged bank loan market, each populated with leveraged balance sheets, also climbed sharply during this period.Conversely, the less risky balance sheets, steadier revenue models, and consistent free cash flow generators (exactly the types of companies that we look for and comprise your portfolio) lagged the sharp upward move in the market. Not surprisingly, these companies had held up better in the 2008 selloff.Exceptions include certain financials such as the property & casualty stocks which were clobbered in 2008, despite their low leverage and low exposure to the deep recession.Despite this selloff, these stocks significantly lagged the market in the sharp rally.As a result they sit today at extremely low valuations in a market that has rallied off its lows.Platinum Underwriters, Aspen Holdings, Cincinnati Financial and Aon Corp. are representative holdings. Contributors to Opportunity Fund performance include Franklin Resources, Merck (from Schering Plough), and Nexen which bounced back from poor 2008 performance.We are also maintaining large positions in NVR, Mastercard, and Netapp which have been significant winners since purchase last year.These companies generated consistent, strong free cash flow in 2009 and we anticipate continued progress in 2010. Other major purchases or additions to existing positions during 2009 include Church and Dwight, Murphy Oil, Allegheny Energy, and Biogen.We remain upbeat about their prospects. Drugs and Thugs No, we are not talking about the National Football League, but rather our very own Federal government.The drug is the nearly free money showering our economy, plus all kinds of other stimulants. At some point (and it may already be too late), this spending will have to be curtailed or we’ll have some nasty unintended consequences.
